Exhibit 10.1

Letter of Agreement

Whereas, Mary A. Tremblay (the “Employee”) has served Lydall, Inc. (the
“Company” or “Lydall”) for 18 years, in most recent years as Vice President,
General Counsel and Corporate Secretary, but has expressed a desire to work
reduced hours due to family obligations; and

Whereas, the Company values the experience and knowledge of the Employee and
desires to retain the Employee,

Now therefore, this Letter of Agreement (“Agreement”) sets forth the
understandings and agreements of the Employee and (the Company (hereinafter
collectively referred to as the “Parties”) with respect to the part time legal
counsel position which Employee will undertake for the two (2) year period
commencing and effective upon a date agreed upon by the Company after the hiring
of Lydall’s new General Counsel and expiring two (2) years thereafter.

1. The parties understand that while Employee will be performing legal services
for Lydall for 20 hours per week on a mutually agreeable schedule, the remainder
of her time may be spent independently in pursuits which shall not conflict with
Lydall’s business in any manner.

2. At all times throughout the term of this Agreement, Employee will be
considered a part time employee of Lydall eligible for such benefits as are
afforded to other part time employees of the Company working 20 hours per week.

a. Lydall will provide Employee with an office and such office equipment and
supplies as are necessary for her to perform her work.

b. The business expenses incurred by Employee will be reimbursed to her in
accordance with Lydall’s normal policies and procedures.

c. Lydall will provide Employee, at no cost to Employee, professional liability
(malpractice) insurance coverage under the “Employed Lawyers Professional
Liability Policy” as has been provided for her benefit in the past.

d. Employee will have 4 weeks of unpaid vacation per contract year to be taken
as mutually agreed by the Parties.

e. Employee will report to the General Counsel of Lydall who will assign
Employee such work as General Counsel deems necessary and



--------------------------------------------------------------------------------

appropriate in furtherance of Lydall’s business pursuits. Such work may require
Employee to travel from time to time, which will be mutually agreeable times
consistent with the requirements of the work to be performed.

3. Employee will accurately record all time spent performing work on behalf of
Lydall in the Kronos system and include the date the work was performed.

4. Employee will be compensated at the rate of $125.00 per hour for all work
performed as evidenced by the Kronos records in accordance with the normal
practice of the Company, provided that Employee is guaranteed a minimum of 960
hours of work per year of the Agreement. Lydall will withhold, on Employee’s
behalf, such sums as required for payroll or income tax or any other tax,
unemployment insurance, Social Security, or other withholding pursuant to any
law or requirement of any governmental body.

5. The Company may terminate the Employee’s employment immediately for Cause for
any of the following reasons: (i) an act or acts of dishonesty or fraud by the
Employee relating to the performance of her services to the Company; (ii) a
breach by the Employee of her duties or responsibilities under the Agreement
resulting in significant demonstrable injury to the Company or any of its
subsidiaries; (iii) the Employee’s conviction of a felony or any crime involving
moral turpitude; (iv) the Employee’s material failure (for reasons other than
death or Disability) to perform her duties under this Agreement or
insubordination (defined as refusal to execute or carry out directions from the
General Counsel or his/her duly appointed designees); or (v) a breach by the
Employee of any provision of any material policy of the Company or of her
obligations under the confidentiality, non-competition and invention ownership
agreement executed by the Employee and attached hereto as Exhibit A (the
“Confidentiality Agreement”). The Company shall exercise its right to terminate
the Employee’s employment for Cause by giving the Employee written notice of
termination specifying in reasonable detail the circumstances constituting such
Cause. In the event of such termination of the Employee’s employment for Cause,
the Employee shall be entitled to receive only (i) earned hourly pay through the
date of such termination of employment (ii) any other compensation and benefits
to the extent actually earned by the Employee under any other benefit plan or
program of the Company as of the date of such termination of employment, such
compensation and benefits to be paid at the normal time for payment of such
compensation and benefits to the extent not previously paid and (iii) any
reimbursement amounts owed.

6. The Employment Agreement dated January 10, 2007 is terminated upon the
effective date of this Agreement and all rights, privileges, duties and
obligations arising thereunder shall expire and be null and void as of such
date, provided that, notwithstanding the foregoing, the
Confidentiality/Non-Compete Agreement executed on June 23, 1997 and the
Indemnification Agreement executed on March 1, 2000 are incorporated herein by
reference and shall each remain in full force and effect according to their
terms.



--------------------------------------------------------------------------------

7. Lydall agrees to pay Employee’s bonus for 2009 prorated to the date she
actually changes from full time to part time status.

8. The invalidity or unenforceability of a particular provision hereof shall not
affect the other provisions of this Agreement, and it shall be construed in all
respects as if such invalid or unenforceable provision were omitted. In the
event any provision of this Agreement shall be determined by a court of
competent jurisdiction to be unenforceable, the remainder of this Agreement
shall remain valid and binding in accordance with its terms.

9. The rights and obligations of Employee under this Agreement shall inure to
the benefit of, and shall be binding upon the successors and assigns of Lydall.
Employee cannot assign her rights and obligations hereunder to any other person
or organization.

10. This Agreement shall be construed and enforced in accordance with the laws
of the State of Connecticut, and both Parties hereby consent to the exclusive
jurisdiction of the state and federal courts of the State of Connecticut with
respect to any disputes relating to this Agreement.

11. This Agreement may be amended or any provision waived only in a writing
signed by both Parties.

12. No Disparagement. Neither party shall during the period of the Employee’s
employment with the Company, nor following the date of termination of her
employment for any reason, publish or communicate to any person or entity any
Disparaging (as defined below) remarks, comments or statements concerning the
other party and in the case of the Company, this shall include any of its
subsidiaries or affiliates or any of their shareholders, directors, officers,
employees or agents. “Disparaging” remarks, comments or statements are those
that impugn the character, honesty, integrity or morality or business acumen or
abilities in connection with any aspect of the operation of business of the
individual or entity being disparaged. The parties agree that the terms of this
Section shall survive the term of this Agreement and the termination of the
Employee’s employment.

13. Covenant to Notify Management. The Employee agrees to abide by the ethics
policies of the Company as well as the Company’s other rules, regulations,
policies and procedures. The Employee agrees to comply in full with all
governmental laws and regulations as well as ethics codes applicable. In the
event that the Employee is aware or suspects the Company, or any of its officers
or agents, of violating any such laws, ethics, codes, rules, regulations,
policies or procedures, the Employee agrees to bring all such actual and
suspected violations to the attention of the Company immediately so that the
matter may be properly investigated and appropriate action taken. The Employee
understands that the Employee is precluded from filing a complaint with any
governmental agency or court having jurisdiction over wrongful conduct unless
the Employee has first notified the Company of the facts and permits it to
investigate and correct the concerns.



--------------------------------------------------------------------------------

14. Statute of Limitations. The Employee and the Company hereby agree that there
shall be a one year statute of limitations for the filing of any requests for
arbitration or any lawsuit relating to this Agreement or the terms or conditions
of Employee’s employment by the Company. If such a claim is filed more than one
year subsequent to the Employee’s last day of employment it shall be precluded
by this provision, regardless of whether or not the claim has accrued at that
time.

Dated this 14th day of October, 2009.

Lydall, Inc.

 

By:  

        /s/ Dale G. Barnhart

    By:  

        /s/ Mary A. Tremblay

  Dale G. Barnhart       Mary A. Tremblay   President & Chief Executive Officer
     